TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00751-CR



                                     Leonard Cox, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-10-500333, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Leonard Cox has filed a fourth motion for extension of time to file his

brief, asking for a thirty-day extension of time. We grant the motion and order Cox to file his brief

no later than May 31, 2013.

               It is ordered May 3, 2013



Before Justices Puryear, Pemberton and Rose

Do Not Publish